Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.        Claims 1 - 20 are pending.  Claims 1, 9, 16 are independent.    
2.        This action is responding to application papers filed on 8-25-2020.  

Claim Rejections - 35 USC § 103  

3.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.        Claims 1 - 6, 9 - 14, 16 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramamurthy et al. (US PGPUB No. 20180131740) in view Bhogal at al. (US PGPUB No. 20160269473).     	

Regarding Claims 1, 9, 16, Ramamurthy discloses a computer-implemented method and a computer system and a computer program product, comprising:
a)  instructing, by a processor, a collection of data comprising biological data, location data, individual IDs and time data from a plurality of client devices; (see Ramamurthy paragraph [0003], lines 4-5: multiple data sets are sent as streaming data and processed by anonymizing these streaming data sets; paragraph [0013], lines 8-12: establish a communications channel with wireless carrier system so that voice and/or data transmissions can be sent and received over channel; paragraph [0002], lines 1-13: person associated with data indicating where that person lives, such as zip code, the person's gender, or age (biological data); data sets include identifying information (individual IDs), anonymized so that the recipient of such information cannot particularly identify particular data values (e.g., person or vehicle) included in the data set; paragraph [0013], lines 21-22: data communication to provide GPS location data; (location data))    
b)  identifying, by the processor, as a function of the location data collected, map data and historical entry/exit data, a surrounding physical environment for each of the plurality of client devices corresponding to a time the location data is collected; (see Ramamurthy paragraph [0004], lines 1-10: provides a method of anonymizing streaming data sets; paragraph [0002], lines 1-13: person associated with data indicating person's gender, or age (biological data); data sets include identifying information, anonymized and included in data set; paragraph [0013], lines 21-22: provide GPS location data); (location data indicated where data collected, historical data, physical environment))    
c)  converting, by the processor, the collection of data into anonymous data at an anonymization level established by a set of collection conditions at the time of the collection of the data; (see Ramamurthy paragraph [0004], lines 1-10: provides a method of anonymizing streaming data sets; method includes processing one or more data sets into one or more anonymous vector representations of those data set(s); accessing a generalized vector that includes a desired level of data anonymization; comparing anonymous vector representations of data set(s) with generalized vector; determining whether anonymous vector representations of data set(s) are sufficiently anonymous based on the comparison)    
d)  storing, by the processor, the anonymous data in a database; (see Ramamurthy paragraph [0029], lines 29-34: anonymized data sets that have been determined to be sufficiently anonymous are stored by the central facility in a buffer or data cache until enough data sets have accumulated for sending to or access by a third party; paragraph [0023], lines 22-25: computer includes memory that hosts a data buffer or cache for storing data sets before transmitting them to a third party; paragraph [0024], lines 1-5: a number of different system back-end functions, generally includes one or more switches, servers, databases (database utilized for storage of anonymized data)) and    
g)  as a function of analyzing the portion of anonymous data associated with the surrounding physical environment, applying, by the processor, a modification to an environmental control of the surrounding physical environment. (see Ramamurthy paragraph [0031], lines 1-7: a quantity of computational resources that determines whether the vector representations of data set(s) are sufficiently anonymous are increased or decreased (modification to resources) based on an amount of time remaining in temporal period; central facility monitors the amount of data sets it receives per unit time and controls the amount of computational resources based on this rate)

Ramamurthy does not specifically disclose for e) periodically extracting a portion of anonymous data (time-based extraction of data) associated with surrounding physical environment from database, and for f) analyzing portion of anonymous data associated with surrounding physical environment. 
However, Bhogal discloses: 
e)  periodically extracting, by the processor, a portion of the anonymous data associated with the surrounding physical environment from the database; and    f) analyzing, by the processor, the portion of the anonymous data associated with the surrounding physical environment. (see Bhogal paragraph [0015], lines 1-21: user preferences dictate a threshold (e.g., popularity, browsing duration, time span of interest; (time period controlling data processing); other user preferences dictate how much of a mapped URL matrix is presented or displayed to a user; (selected portion of anonymized data); paragraph [0023], lines 1-7: URL mapping database contains URL browsing (e.g., web browsing) sequences of a plurality of users; data within URL mapping database is anonymized; URL sequences of users contributing (e.g., participating) web browsing for aggregation is stored in URL mapping database; paragraph [0025], lines 1-16: URL data aggregation and analysis program interacts with URL mapping database and URL recommendation program; anonymizes, sorts, and filters user web-browsing information and URL sequences provided by a user of client device, stores the user web-browsing information and URL sequences in URL mapping database on server; URL data aggregation and analysis program produces queries to access information within URL mapping database (select portion of data) based, at least in part, on web-browsing session data, user filters and preferences, and other user input via UI on client device, or URL mapping application executing on client device; paragraph [0059], lines 1-6: URL recommendation program transmits a mapped URL matrix to client device via network; URL recommendation program interacts with URL mapping app, executing on client device, displaying one or more mapped URL matrices; (a sequence of anonymized data records are selected and processed)) 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ramamurthy for e) periodically extracting a portion of anonymous data associated with surrounding physical environment from database, and for f) analyzing portion of anonymous data associated with surrounding physical environment as taught by Bhogal. One of ordinary skill in the art would have been motivated to employ the teachings of Bhogal for the benefits achieved from the flexibility of a system that enables a selection of a sequence of anonymized data records for processing.  (see Bhogal paragraph [0025], lines 1-16)

Furthermore, Ramamurthy discloses wherein a processor, and a computer-readable storage media coupled to the processor, and wherein the computer-readable storage media contains program instructions executing a computer-implemented method to perform operations. (see Ramamurthy paragraph [0015], lines 1-12: processor can be any type of device capable of processing electronic instructions including microprocessors, microcontrollers, host processors, controllers; processor executes various types of digitally-stored instructions, such as software or firmware programs stored in memory, which enables the telematics unit to provide a wide variety of services)    

Regarding Claims 2, 10, Ramamurthy-Bhogal discloses the computer-implemented method of claim 1 and the computer system of claim 9, further comprising: transmitting, by the processor, an instruction to change the set of collection conditions, revising the anonymization level for converting the collection of data into the anonymous data. (see Ramamurthy paragraph [0031], lines 1-7: quantity of computational resources that determines whether vector representations of data set(s) are sufficiently anonymous, and are increased or decreased (resources adjusted) based on an amount of time remaining in temporal period (time period for data processing); central facility monitors the amount of data sets it receives per unit time and controls the amount of computational resources based on this rate)    

Regarding Claims 3, 11, 17, Ramamurthy-Bhogal discloses the computer-implemented method of claim 1 and the computer system of claim 9 and the computer program product of claim 16, wherein the modification to the environmental control of the surrounding environment comprises adjusting one or more settings of an internet-of-things (IoT) device positioned within the surrounding physical environment. (see Ramamurthy paragraph [0031], lines 1-7: a quantity of computational resources that determines whether the vector representations of data set(s) are sufficiently anonymous are increased or decreased (i.e. modifications of utilized physical resources) based on an amount of time remaining in temporal period; central facility monitors the amount of data sets it receives per unit time and controls the amount of computational resources based on this rate; paragraph [0023], lines 19-22: computer includes computational resources in the form of one or more computer processors that can selectively increase or decrease (adjust settings for modification of resource environment) the processing load they carry in response to software instructions; (resources comprising environment are modified based on parameters associated with environment))    

Regarding Claims 4, 12, 18, Ramamurthy-Bhogal discloses the computer-implemented of claim 3 and the computer system of claim 11 and the computer program product of claim 16, wherein adjusting one or more settings of the loT device positioned within the surrounding physical environment physically alters the surrounding physical environment. (see Ramamurthy paragraph [0031], lines 1-7: a quantity of computational resources that determines whether the vector representations of data set(s) are sufficiently anonymous are increased or decreased (i.e. modifications of utilized resources) based on an amount of time remaining in temporal period; central facility monitors the amount of data sets it receives per unit time and controls the amount of computational resources based on this rate; paragraph [0023], lines 19-22: computer includes computational resources in the form of one or more computer processors that can selectively increase or decrease (i.e. modifications of utilized physical resources) the processing load they carry in response to software instructions; (resources comprising environment are modified based on parameters associated with environment))      

Regarding Claims 5, 13, 19, Ramamurthy-Bhogal discloses the computer-implemented method of claim 1 and the computer system of claim 9 and the computer program product of claim 16, further comprising:
a)  instructing, by the processor, a client device from the plurality of client devices to anonymize the biological data, the location data, and an individual ID stored within the client device into anonymized data. (see Ramamurthy paragraph [0004], lines 1-10: provides a method of anonymizing streaming data sets; method includes processing one or more data sets into one or more anonymous vector representations of those data set(s); accessing a generalized vector that includes a desired level of data anonymization; comparing anonymous vector representations of data set(s) with generalized vector; determining whether anonymous vector representations of data set(s) are sufficiently anonymous based on the comparison; paragraph [0004], lines 1-10: provides a method of anonymizing streaming data sets; paragraph [0002], lines 1-13: person associated with data indicating person's gender, or age (biological data); data sets include identifying information (individual ID), anonymized and included in data set; paragraph [0013], lines 21-22: provide GPS location data); (location data indicated where data collected, historical data))    

Furthermore, Ramamurthy discloses wherein upon collecting a predetermined amount of anonymized biological data, the location data, or the individual IDs from the client device, and whereupon the predetermined amount of the anonymized biological data, the location data, or the individual IDs is collected. (see Ramamurthy paragraph [0004], lines 1-10: provides a method of anonymizing streaming data sets; method includes processing one or more data sets into one or more anonymous vector representations of those data set(s); accessing a generalized vector that includes a desired level of data anonymization; comparing anonymous vector representations of data set(s) with generalized vector; paragraph [0002], lines 1-13: person associated with data indicating person's gender, or age (biological data); data sets include identifying information (individual ID), anonymized and included in data set; paragraph [0013], lines 21-22: provide GPS location data); (location data)) 
    
Ramamurthy does not specifically disclose for b) instructing client device to transmit anonymized data stored by client device with additional client devices in a sequence of client devices positioned, and for c) receiving all of anonymized data collected from client devices within sequence of client devices. 
However, Bhogal discloses: 
b)  instructing, by the processor, the client device to transmit the anonymized data stored by the client device with additional client devices in a sequence of client devices positioned within the surrounding physical environment; (see Bhogal paragraph [0023], lines 1-7: URL mapping database contains URL browsing (e.g., web browsing) sequences of a plurality of users; data within URL mapping database is anonymized; URL sequences of users contributing (e.g., participating) web browsing for aggregation is stored in URL mapping database; paragraph [0025], lines 1-16: URL data aggregation and analysis program interacts with URL mapping database and URL recommendation program; anonymizes, sorts, and filters user web-browsing information and URL sequences provided by a user of client device, stores the user web-browsing information and URL sequences in URL mapping database on server) and
c)  upon collecting a predetermined amount of anonymized data from the client device and the additional client devices within a sequence of client devices, receiving, by the processor, all of the anonymized data collected from the client devices within the sequence of client devices from a representative client device determined at a point in time whereupon the predetermined amount of the anonymized data is collected. (see Bhogal paragraph [0023], lines 1-7: URL mapping database contains URL browsing (e.g., web browsing) sequences of a plurality of users; data within URL mapping database is anonymized; URL sequences of users contributing (e.g., participating) web browsing for aggregation is stored in URL mapping database; paragraph [0025], lines 1-16: URL data aggregation and analysis program produces queries to access information within URL mapping database based, at least in part, on web-browsing session data, user filters and preferences, and other user input via UI on client device, or URL mapping application executing on client device; paragraph [0059], lines 1-6: URL recommendation program transmits a mapped URL matrix to client device via network; URL recommendation program interacts with URL mapping app, executing on client device, displaying one or more mapped URL matrices; (a sequence of anonymized data records are selected and processed))    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ramamurthy for b) instructing client device to transmit anonymized data stored by client device with additional client devices in a sequence of client devices positioned, and for c) receiving all of anonymized data collected from client devices within sequence of client devices as taught by Bhogal.  One of ordinary skill in the art would have been motivated to employ the teachings of Bhogal for the benefits achieved from the flexibility of a system that enables a selection of a sequence of anonymized data records for processing.  (see Bhogal paragraph [0025], lines 1-16)

Regarding Claims 6, 14, 20, Ramamurthy-Bhogal discloses the computer-implemented method of claim 5 and the computer system of claim 13 and the computer program product of claim 19. 
Ramamurthy-Bhogal does not specifically discloses for a) transmitting a query ID to client device, and for b) transmit query ID and values of anonymized data to a second device, and for c) instructing second device to transmit query ID and a larger value received from first device or anonymized data values stored by second client device, to a third device, and for d) receiving query ID, instructing client device to transmit a current set of anonymized data received with query ID.
However, Bhogal discloses further comprising: 
a)  transmitting, by the processor, a query ID to the client device; b) instructing, by the processor, the client device to transmit the query ID and values of the anonymized data to a second client device in the sequence of client devices, wherein the second client device cannot determine whether the values of the anonymized data are values of the client device; and c) instructing, by the processor, the second client device to transmit the query ID and a larger value of either the values of the anonymized data received from the first client device or anonymized data values stored by the second client device, to a third client device; (see Bhogal paragraph [0025], lines 1-16: URL data aggregation and analysis program produces queries to access information within URL mapping database based, at least in part, on web-browsing session data, user filters and preferences, and other user input via UI on client device, or URL mapping application executing on client device) and
d)  upon the client device receiving the query ID a second time, instructing, by the processor, the client device to transmit a current set of the anonymized data received with the query ID the second time to a data collection server. (see Bhogal paragraph [0023], lines 1-7: URL mapping database contains URL browsing (e.g., web browsing) sequences of a plurality of users; data within URL mapping database is anonymized; paragraph [0025], lines 1-16: URL data aggregation and analysis program interacts with URL mapping database and URL recommendation program; anonymizes, sorts, and filters user web-browsing information and URL sequences provided by a user of client device, stores the user web-browsing information and URL sequences in URL mapping database on server; URL data aggregation and analysis program produces queries to access information within URL mapping database based, at least in part, on web-browsing session data, user filters and preferences, and other user input via UI on client device, or URL mapping application executing on client device) 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ramamurthy for a) transmitting a query ID to client device, and for b) transmit query ID and values of anonymized data to a second device, and for c) instructing second device to transmit query ID and a larger value received from first device or anonymized data values stored by second client device, to a third device, and for d) receiving query ID, instructing client device to transmit a current set of anonymized data received with query ID as taught by Bhogal.  One of ordinary skill in the art would have been motivated to employ the teachings of Bhogal for the benefits achieved from the flexibility of a system that enables a selection of a sequence of anonymized data records for processing. (see Bhogal paragraph [0025], lines 1-16)

5.        Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ramamurthy in view Bhogal and further in view of Wolniewicz (US PGPUB No. 20150213226) and Trepetin at al. (US Patent No. 10,936,744).

Regarding Claim 7, Ramamurthy-Bhogal discloses the computer-implemented method of claim 5. 
Furthermore, Ramamurthy discloses, further comprising, for a) transmitting, by the processor, a data set comprising a total number of data values to the client device. (see Ramamurthy paragraph [0004], lines 1-10: provides a method of anonymizing streaming data sets; paragraph [0002], lines 1-13: person associated with data indicating person's gender, or age (biological data); data sets include identifying information, anonymized and included in data set)   
 
Ramamurthy-Bhogal does not specifically disclose for a) a data set comprising at least one dummy data value, and for b) at least one dummy data value. 
However, Wolniewicz discloses for a) wherein a data set comprising at least one dummy data value, and for b) at least one dummy data value. (see Wolniewicz paragraph [0054], lines 1-4: quantitative PHI (protected health information) filter strips quantitative data from PHI fields within structured data, which are replaced with dummy values that cannot be reverse-engineered to derive the original data; paragraph [0025], lines 1-3: patient data within a database is de-identified or "anonymized" before making it available for analytics) 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ramamurthy-Bhogal for a) a data set comprising at least one dummy data value, and for b) at least one dummy data value as taught by Wolniewicz. One of ordinary skill in the art would have been motivated to employ the teachings of Wolniewicz for the benefits achieved from the flexibility of a system that enables the management and processing of sets of dummy data in the processing of anonymized data. (see Wolniewicz paragraph [0054], lines 1-4)

Furthermore, Ramamurthy discloses for b) instructing, by the processor, the client device to modify the data set and transmit the modified data set to receiving client devices.  (see Ramamurthy paragraph [0031], lines 1-7: a quantity of computational resources that determines whether the vector representations of data set(s) are sufficiently anonymous are increased or decreased (resources adjusted) based on an amount of time remaining in temporal period; central facility monitors the amount of data sets it receives per unit time and controls the amount of computational resources based on this rate) 

Ramamurthy does not specifically disclose for b) transmit data set to receiving client devices in a sequence of client device data.
However, Bhogal discloses wherein for b) transmit data set to receiving client devices in the sequence of client devices, wherein the modified data set includes a sum of data values comprising a data value stored by the client device, and adding at least one to the total number of data values, wherein receiving client devices in the sequence of client devices further modifies the modified data set by adding a data value stored by the receiving client device to the sum of values received and adding at least one to the total number of data values and transmits the modified data set a next client device in the sequence of client devices. (see Bhogal paragraph [0023], lines 1-7: URL mapping database contains URL browsing (e.g., web browsing) sequences of a plurality of users; data within URL mapping database is anonymized; URL sequences of users contributing (e.g., participating, add a user) web browsing for aggregation is stored in URL mapping database; paragraph [0025], lines 1-16: URL data aggregation and analysis program interacts with URL mapping database and URL recommendation program; anonymizes, sorts, and filters user web-browsing information and URL sequences provided by a user of client device, stores the user web-browsing information and URL sequences in URL mapping database on server; URL data aggregation and analysis program produces queries to access information within URL mapping database based, at least in part, on web-browsing session data, user filters and preferences, and other user input via UI on client device, or URL mapping application executing on client device; (a sequence of anonymized data records are selected and processed); paragraph [0059], lines 1-6: URL recommendation program transmits a mapped URL matrix to client device via network; URL recommendation program interacts with URL mapping app, executing on client device, displaying one or more mapped URL matrices) ; (add a client to the sequence of clients providing anonymized data)) 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ramamurthy for b) transmit data set to receiving client devices in a sequence of client devices as taught by Bhogal. One of ordinary skill in the art would have been motivated to employ the teachings of Bhogal for the benefits achieved from the flexibility of a system that enables a selection of a sequence of anonymized data records for processing.  (see Bhogal paragraph [0025], lines 1-16)  

Furthermore, Ramamurthy-Bhogal discloses wherein the sum of biological data values in the modified data set and at least one dummy data value. 
And, Ramamurthy-Bhogal disclose wherein the total number of data values in the sum of biological data values and a total number of dummy data values). (see Bhogal paragraph [0023], lines 1-7: URL mapping database contains URL browsing (e.g., web browsing) sequences of a plurality of users; data within URL mapping database is anonymized; paragraph [0025], lines 1-16: URL data aggregation and analysis program produces queries to access information within URL mapping database based, at least in part, on web-browsing session data, user filters and preferences, and other user input via UI on client device, or URL mapping application executing on client device)

Ramamurthy-Bhogal does not specifically disclose computing an average data value comprising selected values and total values utilizing anonymized data. 
However, Trepetin discloses: 
c)  computing, an average biological data value, by the processor, wherein computing the average biological data value comprises calculating
(the sum of biological data values in the modified data set) – (the at least one dummy data value) _____________________________________________________________________________
(the total number of data values in the sum of biological data values) – (a total number of dummy data values). (see Trepetin col 25, lines 26-31: computation for AVG value can be done similarly to SUM; compute the SUM for each group as above, combine each of the partial results on the client to produce a total sum (total data selected), and divide this value by the total number of rows selected (total data available))    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ramamurthy-Bhogal for computing an average data value comprising selected values and total values utilizing anonymization data as taught by Trepetin.  One of ordinary skill in the art would have been motivated to employ the teachings of Trepetin for the benefits achieved from a system that provides a system for anonymizing a database such that it can be queried efficiently while still retaining the ability to not decrypt requested data. (see Trepetin col 1, lines 29-32)

6.        Claims 8, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ramamurthy in view Bhogal and further in view of Wolniewicz.

Regarding Claims 8, 15, Ramamurthy discloses the computer-implemented method of claim 5 and the computer program product of claim 13, further comprising: records comprising a combination of biological data, the position data, and the individual ID to the client device, and records, wherein anonymizing the biological data, the position data and the individual ID stored within the client device into the anonymized data. (see Ramamurthy paragraph [0004], lines 1-10: provides a method of anonymizing streaming data sets; method includes processing one or more data sets into one or more anonymous vector representations of those data set(s); accessing a generalized vector that includes a desired level of data anonymization; comparing anonymous vector representations of data set(s) with generalized vector; determining whether anonymous vector representations of data set(s) are sufficiently anonymous based on the comparison; paragraph [0003], lines 4-5: many data sets are sent as streaming data and anonymizing these streaming data sets; paragraph [0002], lines 1-13: person associated with data indicating where that person lives, such as person's gender, or age (biological data); data sets include identifying information, anonymized so that the recipient of such information cannot particularly identify particular data values (e.g., person or vehicle) included in data set; paragraph [0013], lines 21-22: data communication to provide GPS location data), and to inject k-anonymity into the biological data, the position data and the individual ID. (see Ramamurthy paragraph [0003], lines 1-2: anonymization can occur using k-anonymity techniques to process data sets and render them anonymous; (k-anonymity techniques utilized))

Ramamurthy does not specifically disclose transmitting data records, and performed by selecting records of the combination. 
However, Bhogal discloses wherein further comprising: transmitting, by the processor, dummy records, wherein anonymizing the biological data, the position data and the individual ID stored within the client device into the anonymized data is performed by selecting the records of the combination. (see Bhogal paragraph [0023], lines 1-7: URL mapping database contains URL browsing (e.g., web browsing) sequences of a plurality of users; data within URL mapping database is anonymized; URL sequences of users contributing (e.g., participating) web browsing for aggregation is stored in URL mapping database; paragraph [0025], lines 1-16: URL data aggregation and analysis program interacts with URL mapping database and URL recommendation program; anonymizes, sorts, and filters user web-browsing information and URL sequences provided by a user of client device, stores the user web-browsing information and URL sequences in URL mapping database on server; URL data aggregation and analysis program produces queries to access information within URL mapping database based, at least in part, on web-browsing session data, user filters and preferences, and other user input via UI on client device, or URL mapping application executing on client device; paragraph [0059], lines 1-6: URL recommendation program transmits a mapped URL matrix to client device via network; URL recommendation program interacts with URL mapping app, executing on client device, displaying one or more mapped URL matrices; (a sequence of anonymized data records are selected and processed))    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ramamurthy for transmitting data records, and performed by selecting dummy records of the combination as taught by Bhogal.  One of ordinary skill in the art would have been motivated to employ the teachings of Bhogal for the benefits achieved from the flexibility of a system that enables the selection of a sequence of anonymized data records for processing. (see Bhogal paragraph [0025], lines 1-16)  

Ramamurthy-Bhogal does not specifically disclose selecting and transmitting dummy records. 
However, Wolniewicz discloses wherein selecting and transmitting dummy records. (see Wolniewicz paragraph [0054], lines 1-4: quantitative PHI (protected health information) filter strips quantitative data from PHI fields within structured data, which are replaced with dummy values that cannot be reverse-engineered to derive the original data; paragraph [0025], lines 1-3: patient data within a database is de-identified or "anonymized" before making it available for analytics)
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ramamurthy-Bhogal for selecting and transmitting dummy records as taught by Wolniewicz.   One of ordinary skill in the art would have been motivated to employ the teachings of Wolniewicz for the benefits achieved from the flexibility of a system that enables the management and processing of sets of dummy data in the processing of anonymized data. (see Wolniewicz paragraph [0054], lines 1-4)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLTON JOHNSON whose telephone number is (571)270-1032. The examiner can normally be reached Work: 12-9PM (most days).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CJ/
December 5, 2022

/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436